        Case 1:20-cr-00314-GHW Document 66 Filed 05/24/21 Page 1 of 1




                                       May 24, 2021


VIA ECF
Honorable Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

      Re: United States v. Ethan Melzer,
          20 Cr 314 (GHW)

Dear Judge Woods:

       I write in response to the Court’s order dated February 23, 2021 (See Dkt. No.
56). The defense had previously indicated that we might have two separate sets of
motions. The filing deadline for the first set of motions was May 24, 2021 and we
were directed to file a letter detailing the proposed next set for any additional
motions by May 24 as well. However, after thorough review, the defense currently
does not intend to file any additional pretrial motions other than Motion to Dismiss
filed on November 16, 2020 (See Dkt. No. 37) and the Motion Dismiss filed on May
24, 2021 (See Dkt. No. 64).



                                       Respectfully submitted,
                                       /s/
                                       Jennifer E. Willis
                                       Jonathan Marvinny
                                       Assistant Federal Defender

                                       (212) 417-8743 / (917) 572-5792


Cc:   AUSA Matthew Hellman
